Citation Nr: 0508550	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  97-20 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, claimed as secondary to 
hypertension.



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision in which 
the RO denied service connection for hypertension and for 
residuals of a cerebrovascular accident, claimed as secondary 
to hypertension.  The veteran filed a notice of disagreement 
(NOD) in April 1997 and the RO issued a statement of the case 
(SOC) June 1997.  The veteran filed a substantive appeal in 
July 1997. 

In January 2001, the Board remanded the claims on appeal to 
the RO for additional development.  The Board also requested 
that the RO consider and apply pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000, which was 
signed into law during the pendency of the appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).

In August 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development, pursuant to the version of 38 C.F.R. § 
19.9(a)(2) (2002) and Board procedures then in effect.  

Following the Federal Circuit's decision in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated the 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO), 
in June 2003, the Board remanded this matter to the RO for 
consideration of the claim in light of the additional 
evidence received.  After consideration of the newly received 
evidence and provisions of the VCAA, the RO continued the 
denial of the claims on appeal (as reflected in a December 
2004 supplemental statement of the case (SSOC)). 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension was not present in service or within the 
post-service year, and was not evident until many years after 
separation from service.

3.  There is no medical evidence of a nexus between current 
hypertension and service.

4.  As service connection for hypertension has not been 
established, there is no legal basis for a grant of service 
connection for the residuals of a cerebrovascular accident 
secondary to hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).

2.  The claim for service connection for the residuals of 
cerebrovascular accident, as secondary to hypertension, is 
without legal merit.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that, with respect to the claim 
for secondary service connection for the residuals of a 
cerebrovascular accident, the appellant has been notified of 
the reasons for the denial of the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed her.  As is explained below, the claim for 
secondary connection lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable to 
that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Considering the record in light of the above criteria in 
connection with the claim for service connection for 
hypertension, the Board finds that all notification and 
development action needed to render a fair decision on that 
claim has been accomplished.  

Through the June 1997 SOC, the February 1999, March 2002, and 
December 2004 supplemental statements of the case (SSOCs), 
and the RO's letters of August 1996, March 2001, February 
2003 and August 2004, the RO notified the veteran of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claims.  After each, he was given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims. 

The Board also finds that the notice letters of August 1996, 
March 2001, February 2003, and August 2004 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letters informed him that he could 
submit statements from individuals who had knowledge of his 
disability and that he was ultimately responsible for 
submitting evidence to support his claim.  The letters also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wanted the RO obtain 
medical records and consider evidence.  He was also asked to 
submit evidence in his possession that supported his claim.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating action on appeal; however, the Board finds that any 
lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the June 1997 SOC, and February 
1999, March 2002, and December 2004 SSOCs explaining what was 
needed to substantiate the veteran's claims and the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of August 2004.  To the 
extent possible, medical records identified by the veteran 
have been obtained..  In addition, the veteran was duly 
notified when medical records could not be obtained.

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  Private 
medical records were obtained by the RO through signed 
authorization forms and VA Medical Center (VAMC) medical 
records have been associated with the claims file.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II. Background

Service medical records include enlistment and separation 
examination reports that reflect no complaints or findings 
associated with hypertension.  The remaining service medical 
records also contain not related complaints or indication 
that blood pressure readings were elevated or abnormal in any 
way.

Reports of VA examinations in January 1951 and December 1954 
reflect no complaints regarding high blood pressure; there is 
no evidence that blood pressure readings were taken at those 
times.

Treatment records from a VA Outpatient Clinic, dated from 
December 1954 to October 1973, contain no complaints or 
findings related to hypertension.

A hospital summary from the Boston VA Hospital indicated the 
veteran was admitted from November to December 1973.  
Although not treated for the disorder at that time, a 
diagnosis of labile hypertension was made.

Private medical records from Baystate Medical Center, dated 
from December 1985 to January 1986 ,and from Mercy Hospital, 
dated in January 1986, note a history of hypertension.  The 
veteran was initially admitted to Baystate Medical Center for 
symptoms of garbled speech and right-sided weakness and 
numbness.  The diagnoses included status post cerebrovascular 
accident and history of previous cerebrovascular disease.  He 
was transferred to Mercy Hospital for additional treatment.

Additional private medical records from Subrata Ray, M.D., 
dated in March 1994, from Renaissance Home Health, dated in 
March 1998, and VAMC records, dated from April 1996 to 
December 1999, also note diagnoses of hypertension and 
cerebrovascular accident.

II. Analysis

A.  Service Connection for Hypertension

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Service connection may presumed, for certain chronic 
diseases, to include hypertension, which are manifested to a 
compensable degree (10 percent for hypertension) within a 
prescribed period after discharge from service (one year for 
hypertension), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2004).

The evidence of record establishes that the veteran has a 
diagnosis of hypertension; however, there is no competent 
evidence that indicates this disability is was present in 
service, or is medically related to service.  

Examinations and treatment records from the veteran's service 
contain no references to high blood pressure and the blood 
pressure readings recorded during the course of his military 
service were not shown to be elevated or abnormal in any way.  
Additionally, there is no medical evidence establishing a 
diagnosis of hypertension within one year of his discharge 
from service or that otherwise indicates the presence of 
hypertension within that time frame.

Rather, hypertension was not shown until many years after the 
veteran's active military service.  While the veteran 
indicated that he received medical treatment through VA after 
he separated from service, a response to a request for those 
records indicate any records dated from 1945 to 1954 were 
destroyed.  Nevertheless, the claims file does contain VA 
medical records dated from December 1954 to October 1973 and 
none of them include reference to hypertension.  Hence, the 
first evidence that the veteran was diagnosed with 
hypertension was in December 1973, which was more than 25 
years after service.

The Board also points out that there is no competent opinion 
establishing a medical nexus between hypertension and the 
veteran's military service.  None of the medical evidence 
currently of record includes any such opinion, and the 
veteran has neither presented nor alluded to the existence of 
any such written opinion.  

The Board has considered the veteran's assertions that his 
current hypertension is due to his period of active service.  
While the Board does not doubt the sincerity of his belief, 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, the 
competent medical evidence in this case simply does not 
support the veteran's assertions.

Under the circumstances of this case, the Board finds that 
the claim for service connection for hypertension must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Secondary Service Connection for the Residuals of a 
Cerebrovascular Accident

In seeking service connection for the residuals of a 
cerebrovascular accident, the veteran has consistently 
asserted that that this disability is secondary to 
hypertension.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, in view of the Board's decision denying service 
connection for hypertension, above, in this case, there is no 
legal basis for granting service connection for the residuals 
of a cerebrovascular accident as secondary to hypertension.  
Where, as here, service connection for the primary disability 
has been denied, the appellant cannot establish entitlement 
to service connection, pursuant to 38 C.F.R. § 3.310(a), for 
a secondary condition.  

Under these circumstances, the Board must deny the claim for 
secondary service connection as without legal merit or 
lacking entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Service connection for hypertension is denied.

Service connection for the residuals of a cerebrovascular 
accident is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


